Fourth Court of Appeals
                                San Antonio, Texas
                                     August 11, 2022

                                   No. 04-22-00180-CV

                                     Amanda JAFFE,
                                       Appellant

                                            v.

REPSOL OIL & GAS USA, LLC, Equinor Texas Onshore Properties, LLC, Equinor Pipelines,
     LLC, Equinor USA Onshore Properties, Inc., and Equinor US Operations, LLC,
                                   Appellees

               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-18-0015-CV-A
                      Honorable Patrick L. Flanigan, Judge Presiding


                                      ORDER
    The Appellee’s second unopposed motion for extension of time to file brief is hereby
GRANTED. The appellee’s brief is due on or before September 16, 2022.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court